DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              SALINA ALLEN,
                                Appellant,

                                     v.

  FREEDOM MORTGAGE CORPORATION, ANY AND ALL UNKNOWN
   PARTIES CLAIMING BY, THROUGH, UNDER AND AGAINST THE
HEREIN NAMED INDIVIDUAL DEFENDANT(S) WHO ARE NOT KNOWN
 TO BE DEAD OR ALIVE, WHETHER SAID UNKNOWN PARTIES MAY
 CLAIM AN INTEREST AS SPOUSES, HEIRS, DEVISES, GRANTEES,
   OR OTHER CLAIMANTS, UNKNOWN TENANT 1 n/k/a LORENZO
                           ALLEN,
                          Appellees.

                               No. 4D17-3530

                              [October 4, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Joel T. Lazarus, Senior Judge; L.T. Case No.
062013CA022605AXXXCE.

  Salina Allen, Parkland pro se.

  Nancy M. Wallace of Akerman LLP, Tallahassee, and William P. Heller
and Henry H. Bolz of Akerman LLP, Fort Lauderdale, for Appellee Freedom
Mortgage Corporation.

PER CURIAM.

  Affirmed.

TAYLOR, KLINGENSMITH and KUNTZ, JJ., concur.

                          *           *           *

  Not final until disposition of timely filed motion for rehearing.